UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1744


EVELYN JEAMILETH GALDAMEZ-LEON,

                    Petitioner,

             v.

MERRICK B. GARLAND, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: March 18, 2021                                         Decided: April 2, 2021


Before AGEE, THACKER, and RICHARDSON, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Evelyn Jeamileth Galdamez-Leon, Petitioner Pro Se. Leslie McKay, Senior Litigation
Counsel, Aaron David Nelson, Office of Immigration Litigation, Civil Division, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Evelyn Jeamileth Galdamez-Leon, a native and citizen of El Salvador, petitions for

review of an order of the Board of Immigration Appeals (Board) dismissing her appeal

from the immigration judge’s denial of her requests for asylum, withholding of removal,

and protection under the Convention Against Torture. We have thoroughly reviewed the

record, including the transcript of Galdamez-Leon’s merits hearing and all supporting

evidence. We discern no legal error in the agency’s holding that Galdamez-Leon did not

advance a cognizable particular social group. We further conclude that the record evidence

does not compel a ruling contrary to any of the administrative factual findings, see 8 U.S.C.

§ 1252(b)(4)(B), and that substantial evidence supports the denial of relief in this case, see

INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992); Dankam v. Gonzales, 495 F. 3d 113, 124

(4th Cir. 2007). Accordingly, we deny the petition for review for the reasons stated by the

Board. In re Galdamez-Leon (B.I.A. June 8, 2020). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                        PETITION DENIED




                                              2